Exhibit 10.1

EXECUTION TEXT

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
June 30, 2007. The parties to this Agreement (the “Parties”) are Coral Energy
Holding, L.P., a Delaware limited partnership (“Coral Holding”), Coral Energy
Resources, L.P., a Delaware limited partnership (“Coral Resources”), Coral
Power, L.L.C., a Delaware limited liability company (“Coral Power”), and Coral
Energy Canada Inc., a corporation of the province of Alberta, Canada (“Coral
Canada” and, together with Coral Holding, Coral Resources and Coral Power, each
a “Coral Entity” and together the “Coral Entities,” all of which are Affiliates
of one another); and Avista Energy, Inc., a Washington corporation (“Avista
Energy”), Avista Energy Canada, Ltd., an amalgamated corporation of the province
of Alberta, Canada (“Avista Canada”), and Avista Turbine Power, Inc., a
Washington Corporation (“Avista Turbine” and, together with Avista Energy and
Avista Canada, each an “Avista Entity” and together the “Avista Entities,” all
of which are Affiliates of one another). Capitalized terms used and not
otherwise defined in this Agreement shall have the meanings given in the
Purchase Agreement (defined below).

RECITALS

 

A. Avista Energy and Avista Canada, as Sellers, entered into a Purchase and Sale
Agreement dated as of April 16, 2007, with the Coral Entities, as Purchasers
(the “Purchase Agreement”), by which the Coral Entities will purchase
substantially all of the operating assets of Avista Energy and Avista Canada.

 

B. Concurrently with the Parties’ entry into this Agreement and as of the
Effective Time:

 

  1. Avista Energy, Avista Canada and the Coral Entities may enter into an
Agency Agreement (the “Agency Agreement”) pursuant to which Avista Energy and
Avista Canada would appoint certain of the Coral Entities as their agents with
respect to certain of the Assigned Contracts;

 

  2. Avista Energy, Avista Canada and the Coral Entities are entering into a
Post-Closing Transition Services Agreement (the “Transition Services Agreement”)
pursuant to which Avista Energy and Avista Canada have agreed to provide certain
services to the Coral Entities for a limited period of time;

 

  3. Avista Turbine and Coral Power are entering into an Energy Conversion
Agreement (the “Lancaster Agreement”) pursuant to which Coral Power is agreeing
to purchase from Avista Turbine the capacity and energy generated from that
certain power generation facility located in Rathdrum, Idaho; and

 

  4. Avista Energy and Coral Resources are entering into that certain Agreement
to Temporarily Assign Rights to Use Jackson Prairie Expansion Capacity (the “JP
Agreement”) pursuant to which Coral Resources is obtaining from Avista Energy
the right for a limited time to utilize the natural gas storage capacity held by
Avista Energy located in Lewis County, Washington.



--------------------------------------------------------------------------------

EXECUTION TEXT

 

C. As part of the Purchase Agreement, the Agency Agreement (if and when entered
into), the Transition Services Agreement, the Lancaster Agreement and the JP
Agreement (collectively, with the documents and agreements entered into pursuant
to such agreements, the “Transaction Agreements”), the Coral Entities and the
Avista Entities are entering into this Agreement setting forth the terms and
conditions under which the Parties are agreeing to provide indemnification for
certain events that may arise out of or relate to the Transaction Agreements.

IN CONSIDERATION of the mutual promises, representations, warranties and
covenants set forth in this Agreement, the Parties, each intending to be legally
bound, agree as follows:

1. Definitions. As used in this Agreement:

(a) “Adverse Consequence” means any and all damages, assessments, charges,
penalties, fines, costs, payments, Liabilities, debts, obligations, Taxes,
liens, losses, expenses, fees or newly-imposed business restrictions, including
court costs and reasonable attorneys’ fees and expenses, arising out of or
relating to one or more Claims or Orders.

(b) “Claim” means any demand, claim, action, investigation, legal proceeding
(whether at law or in equity) or arbitration of any kind whatsoever, whether
fixed or contingent.

(c) “Liability” means any liability (whether known or unknown, asserted or
unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, criminal or civil, or due or to become due), including any
liability for Taxes.

(d) “Order” means any order, ruling, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

(e) “Third-Party” means any Person (including without limitation Governmental
Authorities) other than the Coral Entities and their Affiliates or the Avista
Entities and their Affiliates.

2. Indemnification Provisions for Benefit of the Coral Entities. Avista Energy,
Avista Canada and, with respect to the Lancaster Agreement only, Avista Turbine,
and each of them, jointly and severally, shall indemnify, defend and hold
harmless the Coral Entities and each of their Affiliates, successors, officers,
directors, employees and agents (each a “Coral Indemnified Party”) from and
against the entirety of any Adverse Consequences any of them may suffer
resulting from, arising out of, relating to, in the nature of, or caused by:

2.1 Breach of Representations and Warranties. Breach by Avista Energy or Avista
Canada of one or more of its representations and warranties made in the Purchase
Agreement, including, without limitation, any representation or warranty made
in:

(a) Sections 3.1, 3.2 or 3.7 of the Purchase Agreement (the “Title and Authority
Representations”);

 

Page 2 of 12    Indemnification Agreement



--------------------------------------------------------------------------------

EXECUTION TEXT

 

(b) Sections 3.14 or 3.15 of the Purchase Agreement (the “Tax Representations”);
or

(c) Section 3.17 of the Purchase Agreement (the “Environmental
Representations”).

2.2 Coral Entity Claims. Claims of any Coral Entity, or Claims against any Coral
Entity by Third Parties, resulting from, arising out of, relating to, in the
nature of or caused by (a) any breach by (i) an Avista Entity of or default by
it under any of its covenants contained in the Purchase Agreement, Agency
Agreement or Transition Services Agreement, or (ii) any member of the Avista
Group of or default by it under Section 10 of the Purchase Agreement, in each
case as such covenants pertain to obligations arising or actions to be taken
following the Effective Time, (b) with respect to Third Party Claims only, the
ownership or operation of the Acquired Assets on or prior to the Effective Time,
or (c) the ownership or operation by of the Excluded Assets or the Retained
Liabilities prior to, on or after the Effective Time.

2.3 Claims under Lancaster and JP Agreements. Claims of any Coral Entity
resulting from, arising out of, relating to, in the nature of or caused by any
breach by an Avista Entity of or default by it under any of its representations,
warranties and covenants contained in the Lancaster Agreement or the JP
Agreement.

3. Indemnification Provisions for Benefit of the Avista Entities. The Coral
Entities and each of them, jointly and severally, shall indemnify, defend and
hold harmless the Avista Entities, their Affiliates, successors, officers,
directors, employees and agents (each an “Avista Indemnified Party”) from and
against the entirety of any Adverse Consequences any of them may suffer
resulting from, arising out of, relating to, in the nature of, or caused by:

3.1 Breach of Representations and Warranties. Breach by any of the Coral
Entities of one or more of its representations and warranties made in the
Purchase Agreement. The preceding obligations shall include, without limitation,
breach of any representation or warranty made in Section 4.1 or 4.2 (the “Coral
Authority Representations”) or Section 4.7 (the “Coral Tax Representation”) of
the Purchase Agreement

3.2 Avista Entity Claims. Claims of any Avista Entity, or Claims against any
Avista Entity by Third Parties, resulting from, arising out of, relating to, in
the nature of or caused by any breach by a Coral Entity of or default by it
under any of its covenants contained in the Purchase Agreement, the Agency
Agreement or Transition Services Agreement as such covenants pertain to
obligations arising or actions to be taken following the Effective Time, or the
ownership or operation of the Acquired Assets and assumption of the Assumed
Liabilities by the Coral Entities or their Affiliates after the Effective Time.

3.3 Claims under Lancaster and JP Agreements. Claims of any Avista Entity
resulting from, arising out of, relating to, in the nature of or caused by any
breach by a Coral Entity of or default by it under any of its representations,
warranties and covenants contained in the Lancaster Agreement or the JP
Agreement.

 

Page 3 of 12    Indemnification Agreement



--------------------------------------------------------------------------------

EXECUTION TEXT

 

4. Claims for Indemnification; Matters Involving Third Parties.

4.1 Notice. If any Coral Indemnified Party or Avista Indemnified Party (the
“Indemnified Party”) becomes aware of any matter that may give rise to a Claim
for indemnification under this Agreement (an “Indemnification Claim”) against
any of the Avista Entities or Coral Entities, as the case may be (the
“Indemnifying Party”), then the Indemnified Party shall give prompt written
notice to the Indemnifying Party of each such Claim, stating the nature of such
Claim in reasonable detail and indicating the estimated amount, if practicable,
of the loss related thereto. Delay on the part of the Indemnified Party in
providing notice shall not relieve the Indemnifying Party from its obligations
hereunder unless (and then only to the extent that) the Indemnifying Party is
prejudiced or damaged by such delay.

4.2 Acceptance or Rejection. If Indemnifying Party does not accept or
affirmatively rejects such Indemnification Claim within thirty (30) days of the
date the Indemnified Party provides written notice of the Indemnification Claim
to the Indemnifying Party, the Indemnified Party shall be free to seek
enforcement of its rights to indemnification under this Agreement. If the
Indemnifying Party agrees that it has an indemnification obligation but objects
that it is obligated to pay only a lesser amount, the Indemnified Party shall
nevertheless be entitled to recover promptly from the Indemnifying Party the
lesser amount, without prejudice to the Indemnified Party’s Claim for the
difference.

4.3 Third Party Claims. If the Indemnification Claim results from a Third-Party
Claim or proceeding, the Indemnifying Party will have the right to defend the
Indemnified Party against the Third-Party Claim or proceeding with counsel of
their choice reasonably satisfactory to the Indemnified Party so long as (i) the
Indemnifying Party notifies the Indemnified Party in writing within thirty
(30) days after the Indemnified Party has given notice of the Indemnification
Claim that the Indemnifying Party will indemnify the Indemnified Party from and
against the entirety of any Adverse Consequences, to the fullest extent required
under this Agreement, the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Indemnification Claim,
(ii) the Indemnifying Party provides the Indemnified Party with evidence
reasonably acceptable to the Indemnified Party that the Indemnifying Party will
have the financial resources to defend against the Indemnification Claim and
fulfill its indemnification obligations under this Agreement, and (iii) the
Indemnifying Party conducts the defense of the Indemnification Claim actively
and diligently.

4.4 Indemnified Party’s Rights. So long as the Indemnifying Party is conducting
the defense of the Indemnification Claim in accordance with this Agreement,
(i) the Indemnified Party may retain separate co-counsel, at its sole cost and
expense, and participate in the defense of the Indemnification Claim and
(ii) the Indemnified Party will not consent to the entry of any judgment or
enter into any settlement with respect to the Indemnification Claim without the
prior written consent of the Indemnifying Party which consent will not be
unreasonably withheld or delayed.

4.5 Failure to Defend. In the event the Indemnifying Party fails to conduct the
defense of an Indemnification Claim that results from a Third-Party Claim or
proceeding in accordance with this Agreement, (i) the Indemnified Party may
defend against, and consent to the entry of any judgment or enter into any
settlement with respect to, the Third-Party Claim or proceeding giving rise to
the Indemnification Claim in any manner it may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party

 

Page 4 of 12    Indemnification Agreement



--------------------------------------------------------------------------------

EXECUTION TEXT

 

in connection with the same), (ii) the Indemnifying Party will have the
obligation to reimburse the Indemnified Party promptly and periodically for the
costs of defending against the Indemnification Claim (including reasonable
attorneys’ fees and expenses) and (iii) the Indemnifying Party will remain
responsible for any Adverse Consequences the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Indemnification Claim to the fullest extent provided in this Agreement.

5. Determination of Adverse Consequences. The Parties shall take into account
the time value/cost of money (using the Applicable Rate as the discount rate)
and also any net Tax benefits/costs in determining Adverse Consequences for
purposes of this Agreement.

6. Claims that Related to Periods Both Before and After the Effective Time. The
Parties have attempted to allocate their responsibility and indemnification
obligations in respect of the Effective Time. To the extent that any Claims
otherwise covered by this Agreement relate to both the period on and prior to
the Effective Time and the period after the Effective Time, the Indemnification
Claim resulting therefrom and the indemnification obligations in respect thereof
shall be allocated to the Avista Entities in proportion to the period prior to
the Effective Time and to the Coral Entities in proportion to the period after
the Effective Time. If the proportion of indemnification obligations cannot be
determined between the Parties in good faith, as set forth in this Section 6,
such determination shall be submitted to the trier of such Claim which
determination shall be final and binding as to the Parties.

7. Limitations on Liability.

7.1 Liability Threshold. Except as provided in the following sentence, and
subject to Section 7.3 and 7.4, no Party shall be liable under this Agreement
until the aggregate for all Indemnification Claims made by all Coral Indemnified
Parties or Avista Indemnified Parties, as the case may be, under this Agreement
is in excess of $150,000 and then only for such excess over the $150,000
aggregate threshold. Notwithstanding the foregoing liability threshold, the
Avista Entities’ indemnification obligations for the Title and Authority
Representations, Tax Representations and as set forth in Sections 2.2 and 2.3,
above, and the Coral Entities’ indemnification obligations for the Coral
Authority Representations and Coral Tax Representation and as set forth in
Sections 3.2 and 3.3, above, shall be not be subject to such liability threshold
limitation, and may be exercised in respect of the “first dollar” of any
Indemnification Claim.

7.2 Maximum Liability. Except as provided in the following sentence and Section
7.4, the maximum aggregate liability of the Indemnifying Parties to the
Indemnified Parties under this Agreement shall in no event exceed an amount
equal to $30,000,000. Notwithstanding the foregoing:

(a) the Avista Entities’ indemnification obligations for the Title and Authority
Representations and the Coral Entities’ indemnification obligations for the
Coral Authority Representations shall not exceed the Purchase Price; and

(b) the Avista Entities’ indemnification obligations set forth in Section 2.2,
above and the Coral Entities’ indemnification obligations set forth in
Section 3.2, above, shall be unlimited in dollar amount.

 

Page 5 of 12    Indemnification Agreement



--------------------------------------------------------------------------------

EXECUTION TEXT

 

7.3 Survival of Indemnification Rights. An Indemnification Claim under this
Agreement must be made, if at all, prior to the expiration of the following time
periods:

(a) In the case of Indemnification Claims under Section 2.2 and Section 3.2 for
which a performance period is specified, the duration of such performance
period;

(b) In the case of Indemnification Claims under Section 2.2 and 3.2 other than
as set forth in Section 7.3(a) above, there shall be no expiration period under
this Agreement;

(c) In the case of Indemnification Claims under Section 2.1 or 3.1, other than
as set forth in Section 7.3(d) below, such Indemnification Claim must be made no
later than 18 months after the Effective Time;

(d) In the case of Indemnification Claims with respect to any of the Title and
Authority, Tax, Environmental and Coral Authority Representations and Coral Tax
Representations, such Indemnification Claim must be made no later than the third
(3rd) anniversary of the Effective Time; and

(e) In the case of Indemnification Claims under Section 2.3 and Section 3.3,
such Indemnification Claim must be made no later than thirty (30) days following
the term of such agreement.

Indemnification Claims shall be barred if not made prior to the above expiration
dates, and all obligations of indemnification with respect to such
Indemnification Claims shall terminate and be of no further force or effect if
such Indemnification Claims are not made prior to such dates.

7.4 Certain Breaches Not Subject to Limitations. Claims for indemnification with
respect to (i) fraud or (ii) intentional misrepresentation shall not be subject
to any of the limitations set forth in Section 7.1, Section 7.2, Section 7.3,
Section 8 or Section 9.

8. Exclusive Remedy. The rights of the Avista Entities and the Coral Entities to
assert Indemnification Claims and to receive indemnification payments pursuant
to this Agreement shall be their sole and exclusive right and remedy with
respect to any breach by any other party of any representation, warranty or
covenant contained in the Transaction Agreements, except for the rights provided
to the Parties to seek injunctions to prevent breaches of the Transaction
Agreements or to enforce specifically the Transaction Agreements, as provided
therein, and in all cases subject to the limitations on liability established in
this Agreement.

9. Consequential Damages Limitation. Except as provided in the following
sentence, in no event shall any Party have any obligation or liability arising
under or relating to the Transaction Agreements (or any other agreement,
document or certificate delivered in connection with the transactions
contemplated by the Transaction Agreements) or this Agreement for any
consequential, punitive, special or indirect loss or damage, including lost
profits or lost opportunities, and each Party hereby expressly releases the
other Parties from the same. As between the Parties to this Agreement, Claims
for indemnification with respect to Third-Party Claims under this Agreement
shall not be subject to the limitations set forth in the previous sentence to
the extent of such Claims by Third-Parties, but the Parties acknowledge and
agree that nothing contained in this Agreement is intended to, nor shall be
construed to,

 

Page 6 of 12    Indemnification Agreement



--------------------------------------------------------------------------------

EXECUTION TEXT

 

waive, modify, amend or release any independent waiver of such consequential
damages as may exist with respect to such Third-Party Claims outside of this
Agreement or create a right for any person to recover consequential damages.

10. Miscellaneous.

10.1 Reliance. Each of the Coral Entities and the Avista Entities expressly
confirms and agrees that it has entered into this Agreement and assumes the
obligations imposed on it hereby in order to induce the other Parties to enter
into the Transaction Agreements, and each of the Coral Entities and each of the
Avista Entities acknowledges that the other Parties are relying upon this
Agreement in entering into the Transaction Agreements.

10.2 Entire Agreement. This Agreement, the Transaction Agreements (including the
documents referred to therein) and the Guaranty, the Security Agreement and the
Escrow Agreement constitutes the entire agreement between the Parties hereto
with respect to the subject matter hereof and supersedes any prior
understandings, agreements or representations by or among the Parties, written
or oral, to the extent they related in any way to the subject matter of this
Agreement and the Transaction Agreements.

10.3 Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties named in this Agreement and their respective
successors and permitted assigns. Except as provided in the next sentence, no
party may assign either this Agreement or any of its rights, interests or
obligations under this Agreement without the prior written approval of the other
Parties. The Coral Entities and the Avista Entities shall be entitled to assign
this Agreement and any and all of their rights and interests under it to any
Affiliate without the prior written approval of the other Parties, but such an
assignment shall not relieve, discharge or otherwise affect the duties and
obligations of the assigning Party under this Agreement, all of which shall
remain in full force and effect.

10.4 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

10.5 Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

10.6 Notices. All notices, Indemnification Claims and other communications under
this Agreement will be in writing. Any notice, Indemnification Claim or other
communication under this Agreement shall be deemed duly given if it is sent to
the intended recipient as set forth below:

 

Page 7 of 12    Indemnification Agreement



--------------------------------------------------------------------------------

EXECUTION TEXT

 

If to the Avista Entities to:

Avista Energy, Inc.

c/o Avista Corporation

1411 East Mission Avenue

Spokane, Washington 99202

Facsimile: (509) 495-4361

Attn.: General Counsel

With copies to:

Avista Capital, Inc.

1411 East Mission Avenue

Spokane, Washington 99202

Facsimile: (509) 495-4361

Attn.: General Counsel

and to:

Heller Ehrman LLP

701 Fifth Avenue, Suite 6100

Seattle, Washington 98104

Facsimile: (206) 447-0849

Attn.: Bruce M. Pym

If to the Coral Entities to:

Coral Energy Holding, L.P.

Coral Energy Resources, L.P.

Coral Power, L.L.C.

909 Fannin, Plaza, Level 1

Houston, Texas 77010

Facsimile: (713) 767-5699

Attn.: Senior Vice President

 

Page 8 of 12    Indemnification Agreement



--------------------------------------------------------------------------------

EXECUTION TEXT

 

Coral Energy Canada Inc.

3500, 450 - 1st Street S.W.

Calgary, Alberta

T2P 5H1

Facsimile: 403-716-3501

Attn: Senior Vice President

With copies to:

Coral Energy Holding, L.P.

909 Fannin Street, Level 1

Houston, Texas 77010

Facsimile: (713) 767-5699

Attn.: General Counsel

Any party may send any notice, Indemnification Claim or other communication
under this Agreement to the intended recipient at the address set forth above
using personal delivery, expedited or overnight courier, messenger service,
facsimile or ordinary mail, but no such notice, Indemnification Claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by or at the address or number of the intended recipient as
specified in this Section 10.6. Any party may change the address to which
notices, Indemnification Claims and other communications under this Agreement
are to be delivered by giving the other Parties notice in the manner set forth
in this Agreement.

10.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether under 5-1401 and
5-1402 of the New York General Obligations Law or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of New York.

10.8 Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Avista
Entities and the Coral Entities. No waiver by any party of any default under
this Agreement, whether intentional or not, shall be deemed to extend to any
prior or subsequent default under this Agreement or affect in any way any rights
arising by virtue of any prior or subsequent such occurrence.

10.9 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. Without limiting the generality of the
foregoing, this Agreement is intended to confer upon the Parties indemnification
rights to the fullest extent permitted by applicable laws. In the event any
provision hereof conflicts with any applicable law, such provision shall be
deemed modified, consistent with the aforementioned intent, to the extent
necessary to resolve such conflict.

 

Page 9 of 12    Indemnification Agreement



--------------------------------------------------------------------------------

EXECUTION TEXT

 

10.10 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. The words “includes” and “including” shall not be words of
limitation. The Parties intend that each covenant contained in this Agreement
shall have independent significance. If any party has breached any covenant
contained in this Agreement in any respect, the fact that there exists another
covenant relating to the same subject matter (regardless of the relative levels
of specificity) that the party has not breached shall not detract from or
mitigate the fact that the party is in breach of the first covenant.

10.11 Interpretation and Construction. In interpreting and construing this
Agreement, the following principles shall be followed:

(a) examples shall not be construed to limit, expressly or by implication, the
matter they illustrate;

(b) the terms “herein,” “hereof,” “hereby,” and “hereunder,” or other similar
terms, refer to this Agreement as a whole and not only to the particular
article, section or other subdivision in which any such terms may be employed;

(c) references to sections and other subdivisions refer to the sections and
other subdivisions of this Agreement;

(d) no consideration shall be given to the captions of the sections,
subsections, or clauses, which are inserted for convenience in locating the
provisions of this Agreement and not as an aid in its construction;

(e) the word “includes” and its syntactical variants mean “includes, but is not
limited to” and corresponding syntactical variant expressions and the term
“and/or” shall mean “or”;

(f) currency amounts referenced herein, unless otherwise specified, are in U.S.
Dollars;

(g) whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified;

(h) the plural shall be deemed to include the singular, and vice versa; and

(i) each exhibit, attachment, and schedule to this Agreement is a part of this
Agreement, but if there is any conflict or inconsistency between the main body
of this Agreement and any exhibit, attachment, or schedule, the provisions of
the main body of this Agreement shall prevail.

 

Page 10 of 12    Indemnification Agreement



--------------------------------------------------------------------------------

EXECUTION TEXT

 

EXECUTED effective as of the date first above written.

 

CORAL ENTITIES CORAL ENERGY HOLDING, L.P. By:  

/s/ Beth A. Bowman

Name:   Beth A. Bowman Title:   Senior Vice President CORAL ENERGY RESOURCES,
L.P. By:  

/s/ Beth A. Bowman

Name:   Beth A. Bowman Title:   Senior Vice President CORAL POWER, L.L.C. By:  

/s/ Beth A. Bowman

Name:   Beth A. Bowman Title:   Senior Vice President CORAL ENERGY CANADA INC.
By:  

/s/ Arnold MacBurnie

Name:   Arnold MacBurnie Title:   Senior Vice President AVISTA ENTITIES AVISTA
ENERGY, INC. By:  

/s/ Dennis P. Vermillion

Name:   Dennis P. Vermillion Title:   President & Chief Operating Officer

 

Page 11 of 12    Indemnification Agreement



--------------------------------------------------------------------------------

EXECUTION TEXT

 

AVISTA ENERGY CANADA, LTD. By:  

/s/ Malyn K. Malquist

Name:   Malyn K. Malquist Title:  

Senior Vice President, Chief Financial

Officer & Treasurer

AVISTA TURBINE POWER, INC. By:  

/s/ Dennis P. Vermillion

Name:   Dennis P. Vermillion Title:   President

 

Page 12 of 12    Indemnification Agreement